Citation Nr: 1803356	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  16-24 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for high blood pressure.

4.  Entitlement to service connection for a gastrointestinal disability, to include ulcerative colitis.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to January 1988.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision from the Department of Veterans (VA) Regional Office (RO) in San Diego, California.  
 
The Veteran was scheduled for a Board hearing at the RO.  In May 2017, the Veteran withdrew his hearing request.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2017). 
 
The Veteran has been diagnosed with bipolar disorder, anxiety, depression, panic disorder, and PTSD.  As such, the Board has characterized the Veteran's psychiatric disability claim, as reflected on the title page, to encompass the Veteran's psychiatric disorders, aside from PTSD which is already service connected.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (Where the evidence submitted in support of a claim reasonably raises the issue of a related condition, it is error for the VA not to consider a claim for the related condition); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).   The Veteran was awarded service connection for PTSD rated 100 percent, effective April 12, 2016.  As separate psychiatric disorders may be awarded service connection and the issue on appeal stems from a separate October 2014 claim, the acquired psychiatric disorder claim remains on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have current diagnoses for tinnitus, a sleep disability, high blood pressure, a gastrointestinal disability, or a headache disability.

2.  The Veteran's acquired psychiatric disorder (diagnosed as bipolar disorder, major depression, anxiety disorder, and panic disorder) is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a sleep disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for high blood pressure have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a gastrointestinal disability, to include ulcerative colitis, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for a headache disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

6.  The criteria for service connection for an acquired psychiatric disorder (diagnosed as bipolar disorder, major depression, anxiety disorder, and panic disorder) are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not been afforded a VA examination in connection with his service connection claims for tinnitus, a sleep disability, high blood pressure, a gastrointestinal disability, to include ulcerative colitis, or a headache disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment records are absent symptoms of or treatment for tinnitus, a sleep disorder, high blood pressure, a gastrointestinal disorder, or headaches.  The Veteran's separation examination revealed no problems after clinical evaluation.  At the time, the Veteran reported he was in good health.  He specifically denied frequent or severe headaches; ear, nose or throat trouble; heart trouble or high or low blood pressure; stomach, liver or intestinal trouble; or frequent trouble sleeping. 

The Veteran stated that he receives treatment for his claimed disabilities at the San Diego VA Medical Center (VAMC).  He also submitted private treatment records.  A review of those records reveals no complaints of tinnitus, sleep problems, high blood pressure, a gastrointestinal disability, or headaches.  The evidence does not reveal the Veteran has symptoms for, or been diagnosed with, any of these disabilities during the period on appeal.  He merely asserts service connection should be granted.  His claim for service connection does not amount to persistent or recurrent symptoms of these disabilities.

As there is no competent evidence of a current tinnitus, sleep disorder, high blood pressure, a gastrointestinal disorder, headaches, persistent or recurrent symptoms of such, or an indication that any of these may be related to an in-service injury or service-connected disability, the Board finds that a VA examination is not necessary to decide the claims.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 79. 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran asserts that he has tinnitus, a sleep disorder, high blood pressure, a gastrointestinal disorder, to include ulcerative colitis, and a headache disability due to his military service.

The evidence of record does not show a current diagnosis for these disabilities.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   However, the Veteran has not put forth any argument or lay evidence to demonstrate a current disability or ongoing symptoms of the aforementioned disabilities since service.  Further, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of high blood pressure and a gastrointestinal disorder or as to the etiology of such disabilities is not competent medical evidence.  As there is no evidence that the Veteran currently has tinnitus, a sleep disorder, high blood pressure, a gastrointestinal disability, or a headache disability, his service connection claims must be denied.  

Since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107.  

As noted, the Veteran was awarded service connection for PTSD rated 100 percent effective April 12, 2016.  The evidence reflects current diagnoses for psychiatric disorders other than PTSD and an in-service sexual trauma.  Thus, the remaining question is whether the Veteran's non-PTSD psychiatric disorders are related to service.

The Veteran's private treatment providers each opined that his psychiatric symptoms are related to service.  In the February and June 2016 opinions the examiners specifically asserted that the Veteran's psychiatric symptoms are related to his in-service sexual trauma.  The examiners noted diagnoses of bipolar disorder, PTSD, major depression, and panic disorder.   However, none of the private treatment providers offered a rationale to support their opinions.  See February 2016, May 2016, and June 2016 private treatment opinions.

During the November 2016 VA examination the examiner diagnosed PTSD, a depressive disorder, anxiety disorder, and personality disorder.  The examiner reported that it was not possible to differentiate what symptoms are attributable to each diagnosis.  She opined that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.   The examiner explained that the Veteran asserted his PTSD symptoms, such as hypervigilance and reckless behavior, developed after he was assaulted in the Navy.  She reported that, therefore, it was reasonable to believe that the trauma incurred while the Veteran was in service is related to his current PTSD symptoms. 

While the Veteran's private treatment providers did not provide a clear rationale as to why the Veteran's psychiatric symptoms are related to his service, the November 2016 examiner noted that the Veteran was free of mental defects upon entering service, and opined that his symptoms are a result of the in-service sexual trauma.  Thus, the Board finds the November 2016 examiner opinion is supported by a clear rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As the November 2016 examiner determined that his current psychiatric symptoms are indistinguishable, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, to include bipolar disorder, depression, anxiety, and panic disorder is related to service. 


ORDER

Service connection for tinnitus is denied.

Service connection for a sleep disorder is denied.

Service connection for high blood pressure is denied.

Service connection for is a gastrointestinal disorder, to include ulcerative colitis, denied.

Service connection for is a headache disability denied. 

Service connection for an acquired psychiatric disorder (diagnosed as bipolar disorder, major depression, anxiety disorder, and panic disorder) is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


